DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The drawings are objected to because the figures includes reference signs (110) and (200) that do not specifically point to a specific area in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other surface of the core portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the insulating layer" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this examination, the examiner is taking the position that “the insulating layer” is interpreted as “insulating resin”.
Claim 10 recites the limitation "the other surface ".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2015/0371752).
	Regarding claim 1, Park discloses a coil component comprising a winding coil (42, 44), a body including a core portion (51) covering the winding coil and an upper cover part (52) and a lower cover part (53) part respectively disposed on one surface and the other surface of the core portion facing each other, and first and second external electrodes (80) separately disposed on the body and connected to both ends of the winding coil, respectively, wherein the body includes an insulating resin, and a magnetic particle dispersed in the insulating layer [0028], and including first and second metal magnetic particles having different diameters [0044], and at least one of the core portions, the upper cover part, and the lower cover part includes only the second metal magnetic particles having a diameter smaller than a diameter of the first magnetic particle (Fig. 2-5).
	Regarding claim 2, Park discloses that each of the upper cover part and the lower cover part includes first and second metal magnetic particles dispersed in the insulating layer, and the cor portion includes only the second metal magnetic particle dispersed in the insulating resin (Fig. 3).
	Regarding claim 3, Park discloses a relative permeability of each of the upper cover part and the lower cover part is greater than a relative permeability of the core portion [0058].
	Regarding claims 4 and 11, Park discloses the filing rate of the magnetic particles for the core portion and the upper and lower cover part as claimed ([0062] and [0064]).
Regarding claim 5, Park discloses the core portion includes both the first and second metal magnetic particles dispersed in the insulating resin, and each of the upper cover part and the lower cover part includes only the second metal magnetic particle dispersed in the insulating resin (Fig. 2).
	Regarding claim 6, Park discloses a relative permeability of the core portion is greater than a relative permeability of each of the upper cover part and the lower cover part [0065].
	Regarding claims 7 and 12, Park discloses the filing rate of the magnetic particles for the core portion and the upper and lower cover part as claimed [0053-0054].
	Regarding claim 8, Park discloses the structure of the core portion and its elements as claimed (All Figs).
	Regarding claim 9, Park discloses a thickness of the core portion is 0.5 times to 10 times a thickness of the upper cover part or a thickness of the lower cover part [0055].
	Regarding claim 10, Park discloses the structure as claimed (Fig. 1-5).
	Regarding claim 13, Park discloses the diameters as claimed [0079].
	Regarding claim 14, Park discloses the materials of the metal magnetic powder particles as claimed [0027].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785     

/Holly Rickman/Primary Examiner, Art Unit 1785